
	

115 S3122 IS: Coding Opportunities and Development for Equitable Students Act
U.S. Senate
2018-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3122
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2018
			Ms. Cantwell (for herself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To support coding education.
	
	
		1.Short title
 This Act may be cited as the Coding Opportunities and Development for Equitable Students Act or the High School CODES Act.
 2.DefinitionsIn this Act: (1)CodingThe term coding has the meaning given the term in section 114(e)(6) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2324(e)(6)).
 (2)Computer scienceThe term computer science means the study of computers and algorithmic processes, including the principles, hardware and software designs, implementation, and impact on society, of computers and algorithmic processes.
 3.Sense of the SenateIt is the Sense of the Senate that— (1)States should support high schools in recognizing coding and computer science classes as classes that count toward the fulfillment of graduation requirements;
 (2)it should be a priority to create a national strategy to incorporate computer science and coding into the elementary and secondary educational system in the United States;
 (3)learning to write and read code is critical to creating and innovating in cyberspace, and learning to write and read code is a skill critical to the national security and economic competitiveness of the United States; and
 (4)the modernization of the educational system in the United States is a priority, and modernization is necessary to bolster the next generation of high-tech workers.
 4.Coding Demonstration ProgramSection 114 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2324) is amended—
 (1)by redesignating subsection (e) as subsection (f); (2)in subsection (d)(2)(A), by striking subsection(e) and inserting subsection (f);
 (3)in subsection (d)(4)(A), by striking subsection (e) and inserting subsection (f); and (4)by inserting after subsection (d) the following:
				
					(e)Coding Demonstration Program
 (1)In generalThe Secretary shall carry out a coding demonstration program, through which the Secretary shall award grants to local educational agencies to enable those local educational agencies to establish new programs or expand existing programs that allow high school students to take a coding class in place of a mathematics, science, or foreign language class in order to fulfill a graduation requirement.
						(2)Application
 (A)In generalA local educational agency desiring a grant under this subsection shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including the information described in subparagraph (B).
 (B)ContentsAn application submitted under subparagraph (A) shall include— (i)a strategy for obtaining future funding to sustain the program after the grant has ended from State, private, or other non-Federal funding sources;
 (ii)a spending plan; (iii)a description of the goals of the program; and
 (iv)a description of the statistics the local educational agency will collect to include in the local educational agency's report to the Secretary described under paragraph (4).
 (3)PriorityIn awarding grants under this subsection, the Secretary shall give priority to a local educational agency submitting an application under paragraph (2) that is located in a rural or underserved area.
 (4)ReportNot later than 5 years after the date of enactment of this subsection, each local educational agency receiving a grant under paragraph (1) shall submit to the Secretary a report about the coding program activities carried out with grant funds, including information and statistics about that program's findings, successes, and failures.
 (5)SunsetThis subsection shall remain in effect until the date that is 5 years after the date of enactment of this subsection.
						(6)Definitions
 (A)CodingIn this subsection, the term coding means the creation and modification of— (i)source code (defined as any series of statements written in some human-readable computer programming language); or
 (ii)machine code (defined as instructions for a computer processor in some machine language). (B)High schoolIn this subsection, the term high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)..
			
